DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 January 2021 has been entered.
Response to Amendment
Upon entry of the amendment filed on 08 January 2021, Claim(s) 1 and 10-14 is/are amended; Claim(s) 21 is/are added and Claim(s) 9 is/are cancelled.  The currently pending claims are Claims 1-8 and 10-21.  
Based on applicants’ remarks and amendments (e.g. the silane-based binder), the 102 and 103 rejections based on Bohm or Yang are withdrawn.  However, they are not found persuasive regarding the McMullin and the rejections are maintained.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 10-21 are rejected under 35 U.S.C. 103 as obvious over McMullin (US-20160024310-A1).
Claim 1, 2, 4, 12, 15 and 16: McMullin discloses a corrosion resistant coating with a binder, a carbon allotrope such as graphene, carbon nanotubes and/or carbon fibers and a dispersing agent (abs, 
	McMullin discloses a 50 to 99.9999% by weight of a binder comprising a silane component, the alkylammonium dispersing agent and the carbon fibers (¶23, 53, 109, 149, 152, 228 and examples). It is noted that a broad and reasonable interpretation of the limitation “from about 50 weight % to about 90 weight % of a silane-based binder” is met by the teaching of a binder comprising a silane coupling agent since (a) the instant limitation merely states that the binder has a silane-based component without requiring that the binder consist of silane and (b) the weight percentage range is construed as being  Nevertheless, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to select and optimize the loading amount of any of the taught components since the McMullin reference teaches each one to achieve a similar anti corrosion composition. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them, such as the silane component, the alkylammonium dispersing agent and the carbon fibers conductive filler, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).
	Claims 1 and 18-21: Regarding the claimed properties, McMullin teaches that the carbon allotropes, i.e. graphene, carbon nanotubes and/or carbon fibers, are added to impart conductivity and recites a conductivity of at least at least 103 S/cm (¶106) – which meets the claimed conductivity range - and the addition of a coupling agent to increase the adhesion (¶101 and claim 17).  See also examples for various corrosion, adhesive and/or conductive test results.  Therefore, it would have been obvious to a skilled artisan to arrive at the claimed adhesion range since McMullin teaches similar components, similar loading amounts to achieve a similar end-results and is motivated to achieve the adhesion via the addition of a coupling agent.
	Claims 3 and 5: McMullin discloses few-layers/sheets graphene (see above).
	Claims 6, 7, 9-11, 13, 14 and 21: McMullin discloses 50-99.999% of a binder such as an epoxy resin, 0.001-5 % of graphene and/or carbon fibers and 0.0001-20 % of the dispersing agent (¶52-54, 125, 126).  See also the examples for specific loadings. 

Response to Arguments
Applicant’s arguments, see pp 9-13, filed 08 January 2021, with respect to the Bohm or Yang reference have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 
Applicant's arguments filed 08 January 2021 regarding the McMullin reference have been fully considered but they are not persuasive.
Applicant argues that the McMullin reference fails to disclose (a) a silane-based binder since silane is disclosed a coupling agent, (b) the loading amount of silane – 0.1 to 10 wt. % instead of the claimed 50 to 99 wt. % and (c) the claimed conductivity and pull-off values (see pp 6-8).
The examiner respectfully disagrees and notes that a broad and reasonable interpretation of the limitation “from about 50 weight % to about 90 weight % of a silane-based binder” is met by the teaching of a binder with a silane coupling agent since (a) the instant limitation merely state that the binder has a silane-based component without requiring that the binder consist of silane excluding any other components and (b) the weight percentage is for the binder component not for the specific silane component within the binder. Regarding the claimed properties, McMullin teaches that the carbon allotropes, i.e. graphene, carbon nanotubes and/or carbon fibers, are added to impart conductivity and recites conductivity of at least at least 103 S/cm (¶106) – which within the claimed conductivity range - and the addition of a coupling agent to increase the adhesion (¶101 and claim 17).  See also examples for various corrosion, adhesive and/or conductive test results.  Therefore, it would have been obvious to a skilled artisan to arrive at the claimed adhesion range since McMullin teaches similar components and similar loading amounts to achieve a similar end-results and is motivated to achieve the adhesion via the addition .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	CAMPS discloses an anti-corrosion composition with graphene and a silane-based binder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI V NGUYEN/Primary Examiner, Art Unit 1764